Resettled judgment, Supreme Court, New York County (Harold Baer, Jr., J.), entered June 2, 1992, after a nonjury trial, inter alia, awarding plaintiff Richard Newman Builder, Inc. a money *359judgment against defendants, and resettled judgment, same court and Justice, entered the same date, after the same nonjury trial, inter alia, awarding plaintiff Richard Newman a money judgment, as against defendant Carol Strober, unanimously affirmed, with costs.
The trial court’s finding that defendant Carol Strober breached the alleged oral agreement insofar as it governed the parties’ venture to renovate the subject building, wrongfully excluded plaintiffs from two of the units in the building, and underpaid the venture for her use and occupancy of one of the units rests in large measure on considerations relating to the credibility of witnesses, and supported as they are by a fair interpretation of the evidence, should not be disturbed on appeal (see, Thoreson v Penthouse Intl., 179 AD2d 29, 31, affd 80 NY2d 490). We have considered the remaining arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Wallach, Ross and Kassal, JJ.